DETAILED ACTION
This Office Action is in response to Applicant’s proposed amendment and response after FINAL filed 04 January 2022. 

3.	Applicant’s proposed amendment adding new limitations in the proposed amended claim 1 and adding new claims 22-24, presents a new issue for search and consideration by the Examiner since the limitation of the claims and scope of claims have been changed and would thus require a new search and new rejections.
	Therefore, the proposed amendment After Final will not be entered.  

12.				Objections & Rejections Maintained
Applicant's arguments filed 04 January 2022, with respect to the following rejections have been fully considered. 
the rejection of claims 1, 2, 4-7, 9, 10, 12-14, 16-18, 20 and 21 under 35 U.S.C. §103 as being unpatentable over Dennes et al. in view of Kasat et al., and further in view of Fujisawa et al.;
the rejection of claim 14 under 35 U.S.C. §103 as being unpatentable over Dennes et al., Kasat et al., Fujisawa et al. and Lapierre et al.
the rejection of claims 1, 2, 4-7, 9, 10, 12-14, 16-18, 20 and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of US Patent No. 10,800,859 in view of Fujisawa et al. and Kasat et al. 

Applicant’s arguments are directed towards the newly submitted amendment filed 04 January 2022, specifically towards the newly recited polymer (1b) and newly added claims 22-24.
As stated above, the new limitations in the proposed amended claim 1 and newly added claims 22-24, presents a new issue for search and consideration by the Examiner since the limitation of the claims and scope of claims have been changed and would thus require a new search and new rejections.
Because the proposed amendment after Final has not been entered, the rejections of pending claims 1, 2, 4-7, 9, 10, 12-14, 16-18, 20 and 21 are hereby maintained.  

	The rejections of record in the Final Office Action dated 14 July 2021 are maintained, as indicated above, in the view of the proposed amendment After Final not entered and in view of Applicant’s arguments not persuasive to overcome all rejections of record.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623